SHIRLEY W. BUTTS, Justice, Retired,
concurring.
Although discretionary power rests with the juvenile court in transfer proceedings, the Texas statute contains express standards of guidance in Tex.Fam.Codb Ann. § 54.02(a) and (f). The test for abuse of discretion is not whether the facts present an appropriate ease for the trial court’s action, but, instead, whether the trial court acted without reference to any guiding rules and principles, or in other words, acted in an arbitrary or unreasonable manner. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241—42 (Tex.1985), cert. denied, 476 U.S. 1159, 106 S.Ct. 2279, 90 L.Ed.2d 721 (1986). The mere fact that a trial court may decide a matter within its discretionary authority differently from what a reviewing court would does not demonstrate that an abuse of discretion has occurred. Id. at 242.
The primary safeguards against abuse of discretion in a juvenile transfer proceeding are the rights to an evidentiary hearing after proper notice, to representation by counsel, to judicial review of the record of the proceedings, and the reasons for the decision. These safeguards, founded on Kent v. United *703States, 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966), form the basis of the Texas statute, section 54.02.
Moreover, a juvenile is not afforded a procedural due process right of freedom from hearsay evidence at the discretionary waiver hearing. To arrive at that determination, it is important to understand the nature of the waiver hearing. Unlike the delinquency adjudication hearing, a waiver hearing is dispo-sitional in nature. Such a hearing does not result in a determination of guilt as may a criminal trial; in short it is not an adversary proceeding. Rather, the purpose of the transfer hearing is to determine whether the best interests of the juvenile and society would be served by the retention of the juvenile court authority over the juvenile or whether the juvenile, under all the circumstances, should be transferred to be tried as an adult.
The juvenile court judge does not determine the juvenile’s innocence or guilt at the certification hearing, but merely evaluates whether he should be tried as an adult in subsequent proceedings. Matter of D.W.L., 828 S.W.2d 520, 524-25 (Tex.App.—Houston [14th Dist.] 1982, no writ). The higher standard of a preponderance of the evidence is not required. Section 54.02(a)(3) of the Texas Family Code indicates that the juvenile court need only determine there is “probable cause” that the juvenile committed the offense. Id. at 524. Further, the trial court can determine probable cause through the use of hearsay besides written and oral testimony. Id.
While the juvenile court is required to consider all six factors of § 54.02(f), it is not required to find each factor is established by the evidence. Matter of C.C.G., 805 S.W.2d 10, 15 (Tex.App.—Tyler 1991, writ denied); Matter of K.A.H., 700 S.W.2d 782, 785 (Tex.App.—Fort Worth 1985, no writ). Since there is no burden on the State to establish the guilt of the juvenile, the State does not have to prove that the juvenile committed the offense. Id. at 784.
In the present case it is not contested that there is evidence on which a grand jury may be expected to return an indictment. Section 52.04(f)(3), although the juvenile does contest the juvenile court’s own finding of probable cause. The juvenile court judge stated in the order that he had considered the six factors in making the decision to transfer and, in addition to the grand jury finding, made three more findings. These findings have the same force and effect as findings of fact in any civil trial. Apparently the juvenile is not contesting two of these additional findings.
The finding that in all probability a grand jury would return an indictment does not require a final resolution of conflicting evidence demanded by the reasonable doubt or preponderance of evidence standards. “Probable cause” to believe that the juvenile committed the offense alleged, which is necessary' for the juvenile court to waive its exclusive jurisdiction, is defined as sufficient facts and circumstances to warrant a prudent person to believe that the suspect had committed or was committing the offense. Matter of D.W.L., 828 S.W.2d at 524. In the present case there was sufficient evidence presented for the juvenile court to find probable cause that the offense of burglary of a habitation was committed by the juvenile in this case. The probability that a grand jury would return an indictment, i.e. find probable cause, for the offense was established by sufficient evidence.
Regarding the requisites of section 54.02(a)(1) and (2), it is undisputed that the juvenile was alleged to have violated a penal law of the grade of felony, that he was 16 years of age at the time, and that no adjudication hearing had been conducted.
Continuing to comply with those requisites, while the juvenile court could and did consider (1) that because of the seriousness of the offense the welfare of the community requires criminal proceedings,2 the juvenile court could and did alternatively consider (2) that because of the background of the child *704the welfare of the community requires criminal proceedings. Section 54.02(a)(3).
In this ease extensive evidence of the background of the child was before the juvenile court. On appeal the juvenile does not challenge that evidence as insufficient. The juvenile court judge, as the trier of fact at the hearing, was entitled to consider the juvenile’s previous unlawful actions, including his juvenile ease history since 1989 of nine burglaries, two motor vehicle thefts, three aggravated assaults, abuses of chemicals, public intoxications, criminal trespass, and terroristic threats, as well as his failure to cooperate with juvenile authorities’ efforts to rehabilitate him. The following findings by the court are not challenged on appeal:
2. The child is sophisticated and mature enough to understand right from wrong and the consequences of his actions.
3. The prospects of adequate protection of the public and the likelihood of rehabilitation of the child by use of procedure, services, and facilities are currently not available to the juvenile court. The child did not comply with a term in an informal probation/adjustment.”3
Apparently J.P.O. presented no evidence of circumstances which the juvenile judge found would entitle him to the continuing benefits of the juvenile justice system. The reasons for waiver stated by the juvenile judge demonstrate that rehabilitation within the juvenile justice system had been unsuccessful.
Because the juvenile court followed the express guidelines required for the exercise of discretionary power, it cannot be said that the court acted without reference to any guiding rules or principles. Therefore, I agree that sufficient evidence exists to support the juvenile court’s findings and that, under all the circumstances, the court did not abuse its discretion in waiving juvenile court jurisdiction and transferring the juvenile to the proper court for criminal proceedings.

. Burglary of a habitation is a second degree felony. TEX.PENAL CODE ANN. § 30.02(a)(1), (c)(2). It is established law that breaking into a house is a serious offense, until recently a first degree felony, and when committed at night the intent to commit theft is presumed.


. It is generally known that Texas juvenile probation departments, in working with juveniles who may be amenable to rehabilitation, are granted the court’s permission to place those juveniles on "informal probation” with less stringent supervision requirements on the juveniles than those imposed by court-ordered probationary terms. This is usually done in cases of first-time nonviolent offenders.